Citation Nr: 1134172	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  10-00 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina
 
 
THE ISSUE
 
Entitlement to service connection for post-operative residuals of a right knee disorder to include chronic synovitis.
 
 
REPRESENTATION
 
Appellant represented by: Rebecca C. Patrick, Esq.
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
W.T. Snyder, Counsel
 
INTRODUCTION
 
The Veteran served on active duty from November to December 1967.
 
This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that denied the benefit sought on appeal..
 
The Veteran, sitting at the RO, testified at a Board hearing via video conference in  April 2010 before the undersigned sitting at the Board's main office in Washington, DC.  A transcript of the hearing testimony is associated with the claims file.
 
 
FINDINGS OF FACT
 
1.  The presumption of soundness did not attach to the Veteran's right knee, as a preservice surgical procedure was noted on the entrance examination.
 
2.  The evidence is at least in equipoise that post-operative residuals of a right knee disorder increased in severity during active service.
 
3.  VA has not shown that the increase in post-operative residuals of a right knee disorder are due to the natural progression of the disorder.
 
 
CONCLUSION OF LAW
 
With resolution of reasonable doubt in the Veteran's favor, post-operative residuals of a right knee disorder, including chronic synovitis, were aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A,  5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2010); VAGCPRECOP 3-2003 (July 16, 2003).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  Further, the Board allows the benefit sought.  Hence, discussion of the VCAA would serve no purpose.
 
Governing Law and Regulation
 
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
A veteran is presumed to have been in sound condition when enrolled for service, except for any disease or injury noted at the time of enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before enrollment and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).
 
A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  If a preexisting disorder is "noted" on entering service, the Veteran has the burden of showing an increase in disability during service.  If the Veteran meets that burden and shows that an increase in disability occurred, the burden then shifts to the government to show that any increase was due to the natural progress of the disease.  Wagner, 370 F.3d at 1096.
 
There is no aggravation of a preexisting disease or injury if the disorder underwent no increase in severity during service on the basis of the evidence of record pertinent to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  Intermittent or temporary flare-ups during service of a preexisting injury or disease do not constitute aggravation; rather, the underlying condition, as contrasted with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997).
 
Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 
 
Analysis
 
The Veteran served on active duty from November to December 1967, a term of about 45 days.  His current status is post-total right knee arthroplasty.  The Veteran's August 1967 enlistment medical history notes that he reported undergoing right knee surgery for cartilage problems.  In this regard, a May 1967 Standard Form 544, Statement of Patient's Treatment from Ft. Jackson, South Carolina, notes that the appellant, then a dependent of an active duty soldier, reported a three-year history of a "trick" right knee with recurrent lateral joint pain and recurrent effusion.  The Veteran reported needing to curtail his activities due to his symptoms.  An orthopedic clinic noted that the Veteran's clinical symptoms indicated a tear of the lateral meniscus, with quadriceps atrophy on the affected side.  Block 7 of the form notes a diagnosis of internal derangement of the right knee; namely, an anterior horn tear of the right lateral meniscus and bucket handle tear of the right medial meniscus.  
 
In August 1966, the Veteran underwent a right knee arthrotomy with removal of the lateral meniscus and a bucket handle tear of the right medial meniscus.    

The Veteran's August 1967 Report of Medical Examination for Enlistment, in block 73, notes that the Veteran's surgery was a nondisqualifying condition.  His lower extremities were assessed as normal, and the Veteran was deemed physically qualified for active service with a physical profile of 1A in all categories.
 
The Veteran asserts that he fully recovered from his pre-service surgery and that he resumed his normal physical activities, to include participation in rigorous physical activity.  The Veteran also asserts that he was doing fine until an incident during his basic training when, while marching in formation, a sailor in front of him stepped on his right foot while in the process of executing a "to the rear" marching maneuver.  This incident allegedly caused the Veteran to reinjure his right knee.  Upon referral for medical treatment the Veteran was eventually discharged as physically unfit for duty.
 
Service treatment records from early November 1967 note the pre-service cartilage removal, and that the knee had troubled the Veteran occasionally.  A late-November 1967 entry notes the Veteran's pre-service medical and surgical history of the right knee, and that swelling occurred while marching.  Physical examination revealed suprapatellar fluctuant edema, and crepitus over the lateral side of the knee on full extension.  The examiner's impression was right knee instability, and it was opined that the disorder existed prior to service.  The Veteran was excused from marching and standing for two days with an occasional bandage, and was referred for an orthopedic evaluation.  The consult request noted physical examination showed a small scar at the lateral aspect, and laxity and pain over the medial joint space.
       
A December 1967 orthopedic examination report noted a history of recurrent swelling and occasional giving way.  Physical examination revealed mild quadriceps atrophy, and a full range of motion except for the last 20 degrees of flexion, which was limited due to swelling.  There was chronic, thickened, synovium present and some tenderness along the medial joint line.  There was no ligamentous laxity.  X-rays were essentially negative.  The examiner opined the Veteran was unfit for military duty due to chronic synovitis of the right knee which existed prior to enlistment.
       
The foregoing findings were also the findings of the a Medical Evaluation Board, and the Veteran was discharged from active service due to chronic right knee synovitis, that existed prior to enlistment.  
       
Post service private records from August 1979 note prepatellar bursitis with moderate fluctuant swelling, and the Veteran denied recall of any specific injury.  Another August 1979 entry notes the right knee popped and was painful.  The Veteran underwent a total right knee replacement in 2009.  The components were removed in June 2009 due to infection, and he underwent a total right knee revision in October 2009.
       
In July 2010, the Veteran was examined by F.R.V., M.D., an orthopedist at a university medical school.  Dr. V noted that he had assisted with the June and October 2009 surgical procedures, and he conducted an independent medical examination of the Veteran at his attorney's request.  Dr. V opined that it did not seem that the Veteran's right knee was symptomatic to any significant extent when he entered active service.  Dr. V noted the early-November 1967 entry in the service treatment records to the effect that it was the left knee that bothered the Veteran occasionally.  Dr. V opined it was more likely than not that the Veteran's pre-existing residuals of a right knee arthroscopy increased in severity during his active service.
       
In support of his opinion, Dr. V cited the Veteran's report that he could run up to three miles following his 1966 surgery, and that the appellant reportedly was able to participate in all activities of basic training until the reported marching injury.  It was noted that the diagnosis of chronic synovitis was presented after 45 days of active service.  Dr. V opined it was doubtful the Veteran could have earlier performed the physical tasks described with the chronic synovitis that was evident in December 1967.  Dr. V observed that the natural progression of disability with chronic synovitis is not as rapid as what appeared to be evident for the Veteran.  Dr. V opined that the Veteran's underlying condition and in-service aggravation led to a cycle of right knee inflammation that contributed to degenerative arthritis.  Dr. V opined that the service treatment records did not indicate the Veteran had chronic right knee synovitis at the time he entered active service, but that process was in fact triggered during his active service with chronic pain and swelling.  As a result, Dr. V opined it was more likely than not that the Veteran's preexisting right knee disorder was worsened by the reported injury in basic training.
 
In light of Dr. V's opinion, the Veteran carried his burden of showing his preexisting post-operative right knee increased in severity during his active service.  Hence, the Board requested a medical opinion from the Veterans Health Administration (VHA).  VHA referred the Board's request to J.E.K., M.D., a chief of orthopedic surgery.
 
Dr. K's June 2011 report reflects he opined that there was at least a 50 percent probability that the Veteran's preexisting post-operative residuals increased in severity during his service.  Dr. K also opined that there was at least a 25 percent probability that the increase in the Veteran's right knee residuals was due to the rigors of military service.  In light of Dr. K's first finding and the questions the Board posed to Dr. K, the Board construes his last finding to mean that he opined the Veteran's active service aggravated his preexisting post-operative right knee residuals by 25 percent.
 
Dr. K's report does not set forth a detailed discussion of the rationale for his opinion.  Usually this state of affairs would lead the Board to refer the claims file back for an addendum.  See Nieves v. Rodriguez, 22 Vet. App. 295 (2008).  This is not, however, necessary in as much as Dr. K specifically adopted and agreed with Dr. V's findings and rationale.  Dr. K noted that, based on his own professional experience with many similar clinical situations of patients who had musculoskeletal conditions aggravated and worsened by military service, he agreed with Dr. V's findings and conclusions.
 
Therefore, the Board grants entitlement to service connection for post operative residuals of a preexisting right knee disorder to the extent that the disorder was aggravated in-service.  38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306.
 
 
ORDER
 
Entitlement to service connection for post-operative residuals of a right knee disorder, including chronic synovitis, is granted to the extent that the disorder was aggravated in-service.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


